LüMPKiN, J.
(After stating the facts.) The accusation employs the alternative form of expression in describing the offense. It charges that the persons accused did play and bet “for money or other thing of value.” Where an offense can be committed in more than one way, it is not good pleading to charge it as having been committed in one method or the.other, in the alternative. Sanders v. State, 86 Ga. 717; Grantham v. State, 89 Ga. 121; Langston v. State, 109 Ga. 153; Henderson v. State, 113 Ga. 1148; Wharton’s Crim. Pl. & Pr. §§161-2. As to the employment of the conjunctive or disjunctive form of expression, see Ilubhard v. State, 123 Ga. 17. The decision in Brand v. State, 112 Ga. 25, furnishes no authority for the contention on behalf of the State in regard to this ground of the demurrer. In that case the indictment charged that the accused did “play and bet for money and other things of valué,” con-junctively. It has been held that “The cases of Johnson v. State, 8 Ga. 453, and Hinton v. State, 68 Ga. 322, are no authority to the contrary, the precise question not being made and determined in either of those eases.” Grantham v. State, supra. See also Oglesby v. State, 123 Ga. 506. The accusation was subject to the special demurrer on the ground that it stated the offense in the alternative. The accusation being demurrable, it could not be cured by the statement of the court that he would confine the State to proof to show that the game was “skin” and the thing bet was money.

Judgment reversed.


All, the Justices concur.